DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 4, 2022 has been entered.
 
Response to Arguments
35 USC § 112
In light of the amendments, the rejection of claims under 35 USC 112(b) and 112(d) rejections are withdrawn. There are new grounds of 112(a)-written description rejection necessitated by the claim amendments.
Prior art
Applicant’s arguments with respect to claim 23 have been considered but are moot since claim is now rejected to Insler in view of Yang and Bavar. Particularly, Bavar discloses the amendments of (i) not be removed by the person (par. [0039]: …(iv) a tamper-proof feature to prevent the DPAM 10 from being removed from the user's wrist…); (ii) not be configured by the person (par. [0039]: …comprising a tamper-proof latch (clasp) so that the user cannot have another person wear their DPAM…; if another person is not able to wear the device, the device cannot be configured by a person); and (iii) not be disabled by the person (par. [0048]: …DCM 15 enables the target electronic device 30 as long as the user has physical activity time credits and, once the user runs out of physical activity time credits, the DCM disables the target electronic device; the electronic device can only be disabled by the a program and not by the person) for providing the benefit of a security measure to ensure the device has not been removed or tampered with, without the knowledge of the appropriate party (par. [0029]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the pulse oximetry sensors included in the wearable medical device for alerting opioid use of Insler, to obtain heart rate and blood oxygen information as, taught by Yang, and to include a tamper-proof feature to prevent the wearable device from being removed as taught by Bavar, in order to provide the benefit of a continuous, noninvasive and low-cost measurement of people’s vital signs; and to provide a security measure to ensure the device has not been removed or tampered with, without the knowledge of the appropriate party.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites “determines possible narcotic use by a person”. In the as filed specification (PGPub version) narcosis is determined “…from observation of the person's respiration rate, heart rate, blood oxygen level, and quality and quantity of movement. The observation looks for deviation from norms, where the norms have been established over at least one circadian period and are updated periodically” (par. [0061]).  However, there is no details regarding the criteria of the observed deviations. For instance, should the deviation be in the positive or negative direction from the norm to indicate narcotics usage. In the observance of the respiration rate, heart rate, blood oxygen level, and activity it is unclear how the narcotics use is determined in instances where some of the observances deviate while other remain at the norm? MPEP 2161.01, I states: 
 “The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases.
…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”

The Applicant’s specification discloses that “A "narcotic" is a drug that in moderate doses dulls the senses, relieves pain, and induces profound sleep but in excessive doses causes stupor, coma, or convulsions” (par. [0042]) and includes opiate narcotics such as“…heroin, synthetic variants such as fentanyl, and prescription pain relievers (such as OxyContin.RTM., Vicodin.RTM. (hydrocodone), codeine, morphine…” ([0044]). The specification also recites that “[A]lternatively, a narcotic is a drug that is subject to restriction by law similar to restrictions placed upon addictive narcotics…” (par. [0042]). According to the Diversion Control Division of the DEA, the narcotics stated in the alternative case, can include narcotics such as lysergic acid diethylamide (LSD), and 3,4-methylenedioxymethamphetamine ("Ecstasy") (Schedule I narcotics) and amphetamine (Dexedrine®, Adderall®), methamphetamine (Desoxyn®), and methylphenidate (Ritalin®) (Schedule II narcotics) (https://www.deadiversion.usdoj.gov/schedules/) which may have opposing overdose effects than opiate narcotics. As stated above, it is unclear from the disclosure what deviation criteria qualifies as narcosis and the claim lacks written description.
Claim 23 also recites the negative limitation "wherein the medical alerting apparatus is configured to: …(ii) not be configure by the person; and (iii) not be disable by the person."
MPEP 2173.05(i) states:
"The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement." 

According to the specification,"[M]anual control 322 is provided to the wearer for such operations as selecting modes, selecting information to be displayed, alarm volumes, and other parameters as allowed." (par. [0079] ) which implies that the wearer can configure the medical alert apparatus. Par. [0086]  discloses "…the wireless narcosis alert 200 is turned on and off via manual control 432…" which implies that the wearer can turn off and hence disable the medical alert apparatus. 
There is no mention of the term "configuration" in the specification nor is there an implication of the apparatus not being configured. The specification also seems to recite the opposite regarding the apparatus not being disabled by the person. It is therefore, unclear whether the Applicant has possession of this limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above, the negative limitation “not…configured by the person” is not disclosed in the specification, making the breadth/scope of this limitation unclear. Similarly, the negative limitation, “not…disabled by the person” contradicts what is stated in the specification which discloses that "…the wireless narcosis alert 200 is turned on and off via manual control."  Therefore claim 23 is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
The claim recites a medical alerting apparatus to detect narcosis. 

Step 2A, Prong One
The limitations of “(i) derives respiration information from the heart rate information; (ii) determines possible narcotic use by the person from the heart rate information, the blood oxygen information, the activity information, and the respiration information” are processes that, as drafted, covers performance of the limitations that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable interpretation. For example, deriving respiration information from the heart rate information encompasses nothing more than a user taking note of heart rate data and calculating respiration information using a pen and paper. Similarly, determining possible narcotics usage is nothing more than a medical personnel making a decision on narcotic usage based on analysis of obtained heart rate, blood oxygen, activity information and respiration information. Lastly, the limitation of  “stores and retrieves the heart rate information, blood oxygen information, activity information, and respiration information to and from the data store” is nothing more than data gathering or mental process. For example, this limitation is nothing more than a clinician or medical personnel receiving information associated with heart rate, blood oxygen, activity, and respiration and then reporting the information to the user. If a claim limitation, under the broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using pen and paper, then it falls within the “Mental Processes” grouping of an abstract idea. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “one or more pulse oximetry sensors configured to provide heart rate information about the person”, one or more pulse oximetry sensors configured to provide blood oxygen information about the person and “one or more accelerometer sensors configured to provide activity information about the person”. The sensors are recited at a high-level of generality that is a well-known sensor technology in basic sensor monitoring (Jarchi et al. Body Sensor Networking, Design and Algorithms. United Kingdom, Wiley, 2020, Chapter 4 Ambulatory and Popular Sensor Measurements, Section 4.3 Respiration) and amounts to nothing more than mere pre-solution activity of data gathering. The additional elements of  “a processor data store; a program of instruction amount to nothing more than parts of a generic computer. Further, the additional limitations of “the medical alerting apparatus is configured to: (i) not be removed by the person; (ii) not be configured by the person; and (iii) not be disabled by the person” are well-understood, routine and conventional in the field of wearable medical monitoring systems, specifically since tamper-proof features are a common form of wearable narcotics monitoring to maintain the integrity of the system as acknowledged in Applicant’s as filed specification (par. [0011] of USPGPub version) and in Fig. 4.5 of the Jarchi reference.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of an abstract idea into a practical application, the additional elements of using sensors to provide information about the person amount to no more than mere pre-solution activity of data gathering. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)), does not amount to an inventive concept. In this case elements of a computer are being used to implement the abstract idea of determining narcotics use based on heart rate, blood oxygen, activity and respiration information. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Insler et al. (US 2017/0172522 A1, hereinafter, “Insler”) in view of Yang et al. (D. Yang, J. Zhu and P. Zhu, "SpO2 and heart rate measurement with wearable watch based on PPG," 2015 IET International Conference on Biomedical Image and Signal Processing (ICBISP 2015), 2015, pp. 1-5, hereinafter “Yang”) and further in view of Bavar et al. (US 2013/0289744 A1, hereinafter "Bavar"). 
Regarding claim 23, Insler discloses a medical alerting apparatus configured to detect narcosis and be worn by a person (Figs. 1 and 2 and pars. [0026]: The device is wearable, [0034]: The term “wearable” shall mean the ability of the device to be attached to an individual at all times. The device can be worn in such a manner that it is portable so as to not interfere with or restrict daily activities), consisting of:
a processor; 
data store; 
a program of instruction (Fig. 6 and clm. 20 and pars. [0022]: The processor includes instructions stored in a memory: to receive the measured physiological parameters from the one or more sensors…, [0069]: The present invention may be embodied in many different forms, including…computer program logic for use with a processor…, [0070]: Source code may include a series of computer program instructions implemented in any of various programming languages);
	one or more accelerometer sensors configured to provide activity information about the person (par.  [0062]: Data generated by the accelerometer may be used alone or in combination with pulse oximetry and other physiological data ); and
 the program of instruction upon execution by the processor further
(i) derives respiration information from the heart rate information (par. [0023]: The one or more physiological parameters include respiratory rate... the one or more physiological parameters are measured or derived using pulse oximetry and one of the sensors is a pulse oximeter sensor).
(ii) determines possible narcotic use by the person from the heart rate information, the blood oxygen information, the activity information, and the respiration information 
(pars. [0004]: By monitoring either one or a combination of respiratory rate, heart rate, and/or blood pressure, the device can recognize an overdose, and respond effectively. [0005]:  An opioid overdose is notable Significant drops in respiratory rate, SpO.sub.2, and heart rate (and/or other physiological data) below a certain threshold triggers the device,  [0062]: Data generated by the accelerometer may be used alone or in combination with pulse oximetry and .other physiological data); 
(iii) stores and retrieves the heart rate information, blood oxygen information, activity information, and respiration information to and from the data store (pars. [0004]: By monitoring either one or a combination of respiratory rate, heart rate, and/or blood pressure, the device can recognize an overdose, and respond effectively. [0005]:  An opioid overdose is notable Significant drops in respiratory rate, SpO.sub.2, and heart rate (and/or other physiological data) below a certain threshold triggers the device,  [0062]: Data generated by the accelerometer may be used alone or in combination with pulse oximetry and other physiological data).
Insler discloses one or more pulse oximetry sensors configured to provide heart rate information about a person (Fig. 2 (201) and clm. 30 and pars. [0009]: …the device may be worn…via a bracelet or anklet. Recent advances in technology have allowed for respiratory rate to be monitored from the extremities such as via a pulse oximeter), but does not expressly disclose pulse oximetry sensors configured to provide heart rate information about a person; and
pulse oximetry sensors configured to provide blood oxygen information about the person;
wherein the medical alerting apparatus is configured to:
(i) not be removed by the person;
(ii) not be configured by the person; and
(iii) not be disabled by the person.
However, Yang in the same field of endeavor: SpO2 and heart rate measurement with wearable device based on PPG, discloses pulse oximetry sensors configured to provide heart rate information about a person (Fig. 2 and 2.2 Heart rate, par. 2: The PPG pulse signal…can extract the information of heart rate with peak detection…The measurements of Heart rate is shown in Fig 2); and
pulse oximetry sensors configured to provide blood oxygen information about the person (Figs. 4 and 5 and 3.1 Hardware, par. 1: In order to measure PPG signal and analysis heart rate and SpO2, we design the wearable watch with necessary sensor and chip) for providing the benefit of a continuous, noninvasive and low-cost measurement of people’s vital signs (1 Introduction, par. 2).
Further Bavar discloses wherein the medical alerting apparatus is configured to:
(i) not be removed by the person (par. [0039]: …(iv) a tamper-proof feature to prevent the DPAM 10 from being removed from the user's wrist…);
(ii) not be configured by the person (par. [0039]: …comprising a tamper-proof latch (clasp) so that the user cannot have another person wear their DPAM…; if another person is not able to wear the device, the device cannot be configured by a person); and
(iii) not be disabled by the person (par. [0048]: …DCM 15 enables the target electronic device 30 as long as the user has physical activity time credits and, once the user runs out of physical activity time credits, the DCM disables the target electronic device; the electronic device can only be disabled by the a program and not by the person) for providing the benefit of a security measure to ensure the device has not been removed or tampered with, without the knowledge of the appropriate party (par. [0029]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the pulse oximetry sensors included in the wearable medical device for alerting opioid use of Insler, to obtain heart rate and blood oxygen information as, taught by Yang, and to include a tamper-proof feature to prevent the wearable device from being removed as taught by Bavar, in order to provide the benefit of a continuous, noninvasive and low-cost measurement of people’s vital signs; and to provide a security measure to ensure the device has not been removed or tampered with, without the knowledge of the appropriate party.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAA/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792